Appeal from an order of the Family Court, Oneida County (James R. Griffith, J.), entered May 5, 2008 in a proceeding pursuant to Social Services Law § 384-b. The order terminated respondent’s parental rights.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Respondent father appeals from an order terminating his parental rights with respect to his daughter based on a finding of permanent neglect. Contrary to the contention of the father, petitioner established that he failed to develop a realistic plan for the child’s future (see Social Services Law § 384-b [7] [c]; Matter of Star Leslie W., 63 NY2d 136, 142-143 [1984]). Although the record establishes that the father participated in several substance abuse treatment programs, it further establishes that he suffered frequent relapses and that his progress was insufficient to warrant the return of the child to his care (see Matter of Regina M. C., 139 AD2d 929 [1988]). In addition, the record supports Family Court’s determination that a suspended judgment would not serve the best interests of the child (see Matter of Emmeran M., 66 AD3d 1490 [2009]). *1308“The court’s assessment that [the father] was not likely to change his behavior is entitled to great deference” (Matter of Philip D., 266 AD2d 909 [1999]), and the record supports the court’s determination that any progress made by the father “was not sufficient to warrant any further prolongation of the child’s unsettled familial status” (Matter of Maryline A., 22 AD3d 227, 228 [2005]). Present—Scudder, P.J., Peradotto, Garni, Green and Gorski, JJ.